DETAILED ACTION
This office action is in response to the amendments filed on 8/3/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s amendments filed on 8/3/2021, in the reply to the office action mailed on June 24, 2021 is acknowledged. Accordingly, claims 1-20 and 22 are currently pending in this application. Claims 8-17 are withdrawn as Non-Elected claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam (US 2006/0141707).
With respect to Claim 1, Nam shows (Fig. 2) all aspects of the current invention including an apparatus, comprising: 
a first portion (40) of a top electrode formed over a dielectric material (32) of a storage node
a metal oxide (41) formed over the first portion of the top electrode
a second portion (42) of the top electrode formed over the metal oxide
With respect to Claim 2, Nam shows (Fig. 2) wherein the top electrode is a titanium nitride (TiN) electrode to a storage node that is a capacitor cell (par 54-55).
With respect to Claim 3, Nam shows (Fig. 2) wherein the metal oxide is aluminum oxide (AlOx) (par 54).
With respect to Claim 6, Nam shows (Fig. 2) wherein the metal oxide is positioned in a distinct area of the top electrode.
With respect to Claim 18, Nam shows (Fig. 2) all aspects of the current invention including a system comprising: 
a storage node of a memory cell, the storage node comprising
a dielectric material (14)
a first portion (40) of a top electrode formed on the dielectric material;
a metal oxide (41) formed on the first portion of the top electrode; 
a second portion (42) of the top electrode formed on the metal oxide
With respect to Claim 19, Nam shows (Fig. 2) wherein the metal oxide is a discontinuous layer separating the first portion of the top electrode from the second portion of the top electrode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2006/0141707) in the view of Kang (US 2011/0031586).
With respect to Claim 4, Nam shows (Fig. 2) most aspects of the current invention. However, Nam does not show wherein the metal oxide is silicon oxide (SiOx).
On the other hand, Kang shows (Fig. 2A) an apparatus, comprising a first portion (217) of a top electrode, a metal oxide (219) formed over the first portion of the top electrode, wherein the metal oxide is silicon oxide (SiOx) (par 29). Natori teaches doing so to use silicon oxide in between the top electrode which allows for a higher-density capacitance (par 29).
 It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the metal oxide is silicon oxide in the device of Nam to use silicon oxide in between the top electrode which allows for a higher-density capacitance.
With respect to Claim 5, Kang shows (Fig. 2A) wherein the metal oxide is formed to a thickness in a range ten percent (10%) to fifteen percent (15%) of a thickness of second portion of the top electrode.
Regarding claim 5, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Kang), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Nam.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 20, Nam shows (Fig. 2) most aspects of the current invention. However, Nam does not show wherein a thickness of the first portion of the top electrode is less than a thickness of the second portion of the top electrode.
On the other hand, Kang shows (Fig. 2A) an apparatus, comprising a first portion (217) of a top electrode, a metal oxide (219) formed over the first portion of the top electrode, and a second portion (221) of the top electrode formed on the metal oxide, wherein a thickness of the first portion of the top electrode is less than a thickness of the second portion of the top electrode (par 29).
Regarding claim 20, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Kang), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Nam.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 22, Kang shows (Fig. 2A) wherein the storage node is coupled to a buried recessed access device (BRAD). (motivation provided above)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in the view of Yan (US 2012/0126305).
With respect to Claim 7, Nam shows (Fig. 2) most aspects of the current invention. However, Nam does not show wherein the dielectric material is a high dielectric constant (k) material.
On the other hand, Yan 
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the dielectric material is a high dielectric constant (k) material in the device of Nam to provide a method for reducing leakage current in a floating gate NVM device.
Response to Arguments
Applicant amendments filed on 8/3/2021, in response to the office action mailed on 6/24/2021 have been fully considered and but are not persuasive.
Applicant’s arguments with respect to claims 1-7, 18-20 and 22 have been considered but are moot because the arguments do not apply to the newly applied references that teaches the newly added limitations’ being used in the current rejection. The current office action is therefore FINAL.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
  /Marcos D. Pizarro/  Primary Examiner, Art Unit 2814                                                                                                                                                                                                                                                                                                                                                                                                          /Q. B./
Examiner, Art Unit 2814